Citation Nr: 1504596	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1964.  He died in May 2001.  The appellant is the widow of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  In November 2010, the Board remanded the claim for additional development.  In April 2012, the Board denied the claim.  

The appellant appealed to the United States Court of Appeals for Veterans Claims ("Court").  In January 2014, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision.

The appellant appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2001.  The immediate cause of death listed on the death certificate was metastatic malignant melanoma.  At the time of Veteran's death, service connection was in effect for postoperative lumbar intervertebral disc syndrome with residuals of back pain, rated as 60 percent disabling. 

The appellant argues that the area where the Veteran's malignant melanoma developed was in the area that he received "treatment" for his low back disorder, and that his malignant melanoma was caused by exposure to radiation from various tests, to include X-rays, magnetic resonance imaging studies, and computerized tomography studies.  

In this regard, it is important to note for the record that the Veteran did not receive radiation therapy or any other form of "treatment" with these devices.  Simply stated, the Veteran had several x-rays and several other simple tests (MRI) to evaluate the condition of his back over his lifetime, nothing more.  There is no indication in this record of widespread evaluation with these devices voluminous times over the Veteran's lifetime.  

In April 2012, the Board denied the claim.  The Board determined that the first objective medical evidence of a diagnosis of malignant melanoma was not until many decades after service, that malignant melanoma was not present in service or for many years later, and it was not related to a disease or injury in service.  The Board further concluded that a service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death, and that a service-connected disability did not affect a vital organ, accelerate his death, or contribute to his death in any manner.

The appellant appealed to the Court.  In January 2014, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision.  The Court essentially stated that the appellant had submitted medical treatises which associated exposure to radiation with the development of melanoma, that the Board had improperly determined that the Veteran's exposure to radiation during treatment for his service-connected disability was "limited" and "not excessive over the Veteran's lifetime," and that it had used an improper analysis in determining that it was not necessary to obtain a medical opinion.  Citing Colvin v. Derwinski, 1 Vet. App. 171, 171 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998).

Under the circumstances, on remand, an etiological opinion should be obtained.  

Given that the record does not indicate how many x-rays the Veteran had of his back (in fact, the records show practically none, though the Board must assume, at some point, he did undergo some evaluation using these devices), a medical opinion in this case that provides any evidence that either supports of refutes the claim will be problematical.  Detailed information will be needed from the widow in order to obtain a medical opinion in this case that provides any constructive information.  

The Court further stated, "Throughout the pendency of this appeal, the appellant continuously asserted that the Veteran should have been granted a 100% disability rating for his service-connected back disability."  The Court noted that the appellant had argued that VA should have evaluated the Veteran's service-connected back disability as 100 percent disabling as of 1986, at which time he had filed a claim for an increased rating.  The Court stated that the Board did not address or acknowledge these assertions, and that a remand was warranted in order for the Board to consider this theory of entitlement in the first instance whether the appellant has a claim for dependency and indemnity compensation (DIC) under section 1318.

DIC benefits may be paid to a benefits-eligible surviving spouse in cases inter alia where a Veteran's death was not service connected, provided the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2014).

The relevant administrative history shows that in January 1976, the RO granted service connection for lumbar intervertebral disc, postoperative with residual of back pain, evaluated as 20 percent disabling.  In November 1978, the RO denied a claim for an increased rating.  In March 1982, the Veteran filed a claim for an increased rating, and in July 1986, the RO granted the claim, to the extent that it assigned a 60 percent rating, with an effective date of March 28, 1986.  

The 1986 rating action the Court appears to be citing is from July 1986.

In February 1987, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In July 1987, the RO denied the TDIU claim, and indicated that a rating in excess of 60 percent was not warranted.  

In each case, there was no appeal to the RO's decisions, and they became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

As the RO's aforementioned decisions became final, they are not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7105 (West 2014).  

Generally, in determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).
 
The Court has stated that a clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Importantly, a "claim" of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  A mere expression of disagreement with how the facts of the case were weighed cannot, under VA law, form the basis of even a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  This appears to be a situation similar, if not identical, to the case of Luallen where the Court found that the problem was not that the appellant failed to allege error (as in this case); it is that the appellant failed to provide "persuasive reasons . . . as to why the result would have been manifestly different but for the alleged error."  Id. at 96 (citing Fugo, 6 Vet. App. at 44).

The Board provides this analysis in order to avoid the complications cited by the Court in Luallen, where the Veterans Court found the Board decision to be a "model of imprecision."  Id. at 96.  The Board must be precise to avoid lengthy delays in the adjudication of cases.  In this case, while the Court has remanded this case for the Board to consider in the first instance whether the appellant has a claim for DIC under 1318, which it will do when (and if) this case returns to the Board, the issue of CUE in any prior RO decision is not before the Board at this time. 

In this regard, the question of whether the VA failed in the duty to assist the Veteran was addressed by the undersigned at hearing when the representative of the appellant in 2010 suggested that the RO should have addressed a total disability claim after 1986 following a grant of Social Security benefits in either 1985 or 1986 (transcript at page 9).  At that time, the issue of CUE was not raised.  What was, in fact, raised was the question of whether an outstanding claim for a total rating was left unaddressed by the RO in 1986 following the Social Security grant.  However, at the hearing the undersigned, following a review of the file, noted for the "record" that the RO had, in fact, addressed the total rating issue in a February 1988 rating action (see transcript at page 10).  This rating action was not appealed. 

The Board finds that a review of the appellant's oral and written testimony does not show that a claim of CUE has been raised as to any previous and final RO decision with any specificity, not meeting the requirement of a CUE "claim" under VA law.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop an appellant's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Court has also recognized that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to claimants against undue burdens on the Secretary, and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  The Board is attempting to avoid superfluous delay in the full adjudication of this case.

Under the circumstances, the appellant should be requested to state whether or not she desires to claim CUE in any previous and final RO decision, and, if so, she should be provided with the opportunity to submit additional argument and evidence in support of this aspect of her claim.  In this regard, the appellant should cite the rating action she believes has CUE in it (in light of the history cited above).

In light of the law cited above, while the Court has remanded this case for the Board to consider, in the first instance, whether the appellant has a claim for DIC under 1318, which it will do when (and if) this case returns to the Board, the issue of CUE in a prior RO decision is not before the Board at this time.  The issue of CUE is referred to the RO for development in light of the above.  Simply stated, the Board does not have jurisdiction over a claim of CUE that has never been clearly raised and has never been considered by the RO in the first instance.  If the Veteran appeals any rating action that addresses this issue, the Board will fully address the CUE claim.  

Once again, the Board stresses it is attempting to avoid superfluous delay in the full adjudication of this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she state whether or not she desires to claim CUE in any previous and final RO decision.  If so, she should be provided with the opportunity to submit additional argument and evidence in support of this aspect of her claim.  

2.  The appellant is asked to provide a written statement, to the best of her ability (the Board understands that this was many years ago) when and where the Veteran had any back x-ray, magnetic resonance imaging studies, and/or computerized tomography studies (if any).  

3.  After the development in the first and second paragraph of this remand has been completed, and regardless of whether or not any additional argument, or a response of any kind, is received, request an etiological opinion from a physician.  The claims folder and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the examination report that the Veteran's claims file was in fact made available for review in conjunction with the opinion. 

A review of the Court's January 2014 decision  may also help the review. 

The physician should be notified that at the time of the Veteran's death, service connection was in effect for postoperative lumbar intervertebral disc syndrome with residuals of back pain. 

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected postoperative lumbar intervertebral disc syndrome with residuals of back pain caused the Veteran's death, or whether it contributed substantially or materially to cause the Veteran's death.  

The question of whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that radiation from various normal testing, to include X-rays, magnetic resonance imaging studies, and computerized tomography studies, caused or aggravated the cancer that lead to death must be addressed in light of the Court's Order.   

This is a complex case back from the Veterans Court.  A rationale for all requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall (must) provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3.  This is a complex case back from the Veterans Court.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 


4.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and her representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




